                                                                       Honorable Thomas S. Zilly




                                    UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 EKO BRANDS, LLC,                                   Civil Action No. 17-cv-894TSZ

                                    Plaintiff,      UNOPPOSED MOTION AND ORDER TO
                                                    SEAL DOCUMENTS
              v.

 ADRIAN RIVERA MAYNEZ
 ENTERPRISES, INC.; and
 ADRIAN RIVERA, an individual,

                                    Defendants.

            Pursuant to Local Civil Rule (“LCR”) 5(g), Plaintiff Eko Brands, LLC (“Eko”) is filing

under seal certain documents supporting its opposition to Defendants Adrian Rivera Maynez

Enterprises, Inc. and Adrian Rivera (together “ARM”)’s motion for summary judgment (Dkt. 33).

Certain Eko documents contain highly sensitive and nonpublic sales, cost, expense, profit, and

projection data pertaining to Eko. (Legler Declaration Regarding Unopposed Motion to Seal

“Legler” ¶ 2) Further, one such Eko document contains potentially sensitive information

concerning market shares of not only Eko, but of other competitors as well. (Legler ¶ 2) Eko also

has filed under seal certain documents that ARM has requested to remain under seal as well. (See

Lowe Declaration Regarding Unopposed Motion to Seal “Lowe” ¶ 2) In accordance with

LCR 5(g)(3)(A), Eko’s counsel has conferred with ARM’s counsel concerning the filing of the




UNOPPOSED MOTION AND ORDER TO SEAL
DOCUMENTS- 1
Civil Action No. 17-cv-894TSZ
ESUP-6-0008P17 UnOpp MotSeal.docx
confidential exhibits under seal, and ARM’s counsel has agreed to not oppose Eko’s request to

retain Eko’s documents under seal. (See Lowe ¶¶ 3-4)

            The Western District of Washington permits retaining under seal nonpublic information

regarding litigants’ sales, cost, profit, and market share data. For example, In Clearly Food &

Beverage Co. v. Top Shelf Beverages, Inc., the court found good cause to seal confidential business

information such as “confidential financial projections, marketing strategies, and business plans

all of which could be used against [the party] by competitors.” 102 F. Supp. 3d 1154, 1178 (W.D.

Wash. 2015). Also, the court in BitTitan, Inc. v, Skykick, Inc. granted the parties’ motions to seal

proprietary business information. 2015 U.S. Dist. LEXIS 181126 (W.D. Wash. Aug. 14, 2015)

(holding that if released to the public, the information “has the potential to harm the parties’

positions in the industry.”); see also BitTitan, Inc. v. SkyKick, Inc., 2015 U.S. Dist. LEXIS 180882

(W.D. Wash. July 29, 2015).

            The same result should occur here. While there is a preference for open disclosure in the

courts, if released to the public, Eko’s documents regarding its highly sensitive and nonpublic

sales, cost, expense, profit, and projection data would no doubt harm Eko’s position in the market.

(Legler ⁋ 2) Further, Eko’s non-redacted Nielson report shows market share of not only Eko, but

of its competitors as well. ARM has similarly claimed that certain of its documents contain

confidential business information, and has requested that they likewise be filed under seal,
specifically Exhibits G and J to Lowe’s Declaration in Support of Eko’s Opposition to ARM’s

Motion for Summary Judgment (“Lowe MSJ”). Eko has agreed to seek leave to file these under

seal out of an abundance of caution. (Lowe ¶ 4)

            Eko therefore respectfully requests that the following documents be filed and remain under

seal:

                  •     Exhibit F to Legler Declaration in Support of Eko’s Opposition to ARM’s Motion
                        for Summary Judgment (“Legler MSJ”) (Eko Marketing Summary)

                  •     Exhibit M to Legler MSJ (Non-Redacted Nielson report)

UNOPPOSED MOTION AND ORDER TO SEAL
DOCUMENTS- 2
Civil Action No. 17-cv-894TSZ
ESUP-6-0008P17 UnOpp MotSeal.docx
                  •     Exhibit N to Legler MSJ (Eko Sales Summary)

                  •     Exhibit O to Legler MSJ (Costing Projection)

                  •     Exhibit G to Lowe MSJ (ARM emails)

                  •     Exhibit J to Lowe MSJ (ARM sales, cost, and profit data)

RESPECTFULLY SUBMITTED September 14, 2018

                                                            s/ David A. Lowe, WSBA No. 24,453
                                                             Lowe@LoweGrahamJones.com
                                                            s/ Tim Billick, WSBA No. 46,690
                                                             Billick@LoweGrahamJones.com
                                                            LOWE GRAHAM JONESPLLC
                                                            701 Fifth Avenue, Suite 4800
                                                            Seattle, WA 98104
                                                            T: 206.381.3300

                                                            Attorneys for Plaintiff




UNOPPOSED MOTION AND ORDER TO SEAL
DOCUMENTS- 3
Civil Action No. 17-cv-894TSZ
ESUP-6-0008P17 UnOpp MotSeal.docx
                                                  ORDER

            Pursuant to Local Civil Rule 5(g), the parties requested that the Court seal certain nonpublic

confidential documents Eko has relied upon in its opposition to ARM’s motion for summary

judgment. Upon consideration, and good cause having been shown, this Court hereby directs the

clerk to retain the requested documents under seal.

IT IS SO ORDERED.

DATED this 11th day of October, 2018.




                                                          A
                                                          Thomas S. Zilly
                                                          United States District Judge




UNOPPOSED MOTION AND ORDER TO SEAL
DOCUMENTS- 4
Civil Action No. 17-cv-894TSZ
ESUP-6-0008P17 UnOpp MotSeal.docx
